﻿It is a genuine honour and pleasure for me to
take the f loor in the General Assembly Hall to report
on the great interest that the Central African Republic
takes in the major international issues of concern to
everyone here.
However, before doing so, I would like, on
behalf of my whole delegation, to extend my warm
congratulations to Mr. Jeremić on his election to the
presidency of the Assembly at its sixty-seventh session and to assure him of our full cooperation in his noble
and demanding work. I would also like to commend the
excellent work done under the presidency of Mr. Nassir
Abdulaziz Al-Nasser during the sixty-sixth session. I
wholeheartedly express my deepest thanks to Secretary-
General Ban Ki-moon for the particular attention he
focuses on our post-conflict country, where the quest
to achieve and build peace remains a major challenge
on the road to reconstruction and development. I also
commend his tireless efforts to strengthen the role of
the United Nations and to consolidate ever more firmly
the moral authority of the Organization.
Before conveying our assessments and perspectives
on the main recurring themes of the general debate,
which constitute a litany of global concerns, let me
first say that my country welcomes the initiative in
convening at the outset of the current session the
High-level Meeting on the Rule of Law at the National
and International Levels. That is an issue of critical
importance, considering that the rule of law itself is
being harshly put to the test all over the world. All
States and all international institutions should strive to
promote the rule of law at both the national and the
international levels. Strengthening the rule of law and
democratic institutions is of the utmost importance,
because they represent the guardians of sovereignty
and peaceful coexistence.
The real battle at the national and international
levels is to enforce respect for the rule of law wherever
chaos prevails. Many challenges remain in maintaining
the rule of law. Hotspots persist and old conflicts erupt
anew in many parts of the world, causing tragedy and
threatening to unravel the rule of law.
In Africa the rule of law is particularly at risk of
breaking down, threatened by tensions, disputes and
conflicts in a number of high-tension areas, especially
Mali, the Democratic Republic of the Congo, the
Sudan, South Sudan and Somalia. The same applies
to other crises all over the world, carrying untold risk
to governance and stability within countries, not to
mention to international relations.
The Government of the Central African Republic
goes to great lengths to support efforts to promote
the rule of law, justice and transparency through its
management of the national institutions charged with
enforcing the rule of law. Without peace and stability
at the global and regional levels, national security and stability are out of the question, and therefore so is the
rule of law.
All around the globe we hear cries for freedom and
democracy. Since 1989 the world has been in a period
of change that has sparked much political fire in Africa.
With the international transformations of the 1990s,
many African States, including the Central African
Republic, have begun to move towards democratizing
their political systems. Democracy, good governance
and human rights are interdependent. We can say that
there can be no rule of law unless those values are
respected, both by Governments and the governed.
The support and programmes designed to respond to
citizen’s expectations must take those shared values
into account, and the Government of the Central
African Republic strives to achieve that every day. The
Central African Republic has returned to democratic
practices, and there is no question that through the
evolving democratic process efforts have been made to
improve the management of public affairs politically,
economically and socially. But we must admit that
much remains to be done, and it is something that the
international community must commit to collectively.
My country’s commitment to human rights has
been demonstrated, not only through its full accession
to many if not almost all, of the relevant international
and regional instruments, but also in practice, through
its encouragement of those rights. Under the leadership
of General François Bozizé, President of the Republic
and Head of State, we adopted a new Constitution on
27 December 2004. The Constitution enshrines the
principles of good governance, maintains the rule
of law and respect for human rights, and broadens
the scope of individual and collective liberties. The
Constitution also provides for recognition of the
principle that international conventions ratified by the
Central African Republic take precedence over national
legislation, thus encouraging the harmonization of our
laws with our international commitments.
In expressing its political will within the framework
of the defence of civic and political rights protected by
the African Charter of Human and Peoples’ Rights, the
Central African Republic implements the provisions
of that Charter, which have been incorporated into its
laws. The Government is also making efforts to protect
and encourage vulnerable groups, such as women and
children and minorities, through social policies that
benefit them.

We are aware that the press is the fourth estate in
every democracy. In order to guarantee the exercise
of the freedom of the press in the Central African
Republic, the Government enacted, on 22 February
2005, Ordinance No. 05002, concerning freedom of
communication, which relaxes the laws concerning
press offences, notably by replacing prison terms with
ordinary fines for any contravention of the laws in
question.
In an effort to avoid post-electoral political crises,
the Government, the political parties — both the
majority and the opposition parties — trade unions and
civil society are currently reviewing the electoral code
in order to correct dysfunctional areas that were noted
during the election campaigns of January 2011. The
work being done will enable Central African political
actors to undertake reforms and essential improvements
for the next electoral cycle in a spirit of dialogue and
consensus.
The state of the world should make us aware of
the urgent need to strengthen multilateralism in order
to avoid the collective disaster we face, if we do not
speedily come up with appropriate and agreed-on
solutions to our global problems. The fundamental
goals of disarmament and the non-proliferation of
weapons of mass destruction continue to be held
hostage to the policy of the double standard, along with
the discriminatory practices and lack of respect for
commitments undertaken on the part of certain nuclear
Powers.
The fight against terrorism and violations of
human rights around the world, which is approached
selectively, and the biased implementation of
international humanitarian law has given rise to
legitimate doubts as to whether those noble causes are
being exploited for political ends. That calls for action
by the Organization. Issues of climate change and the
protection of the natural world also demand a changed
approach that takes into account the aspirations of all
peoples. Floods and energy and drought-induced food
crises continue in some parts of the world, and such
crucial issues require greater mobilization on the part
of the international community.
This year we will renew the debate on the central
role of the United Nations system, while putting
particular emphasis on the global governance that it
embodies. The Organization remains the keystone of
the new world order and the conscience of humankind. That is why the need is greater than ever for a United
Nations that can take on a more leading role in that
global governance, a groundbreaking organization
that will be at the forefront of actions promoting an
inclusive framework and global and lasting solutions
to all the crises that trouble our world and have direct
repercussions for human rights.
Increasing multipolarization and economic
globalization, the recent evolution of world economic
governance and growing cooperation between
emerging countries have all presented valuable
development opportunities to many countries around
the world. The United Nations is the most universal and
representative intergovernmental organization with the
greatest authority, and it is the most important platform
for achieving multilateralism. Since its establishment it
has played a huge and irreplaceable role in maintaining
world peace, promoting shared development and
strengthening international cooperation. In today’s
world its role must be reinforced, not weakened.
The Central African Republic will continue to
support the essential and rational reform of the United
Nations in line with the evolution of the international
situation, in order to increase its authority and
effectiveness, strengthen its capacity to deal with
new threats and challenges and better implement
the mandates entrusted to it by the Charter. Both
the revitalization of the General Assembly and the
necessary reform of the Security Council in order to
meet the legitimate aspirations of developing countries,
in particular in Africa, are certainly valid.
The issue of civilian resources needed in postconf
lict situations takes us back to the Organization’s
initial purpose: to be a centre for the coordinated efforts
of nations to maintain international peace and security
through peaceful means. The Charter has given rise to
two texts on the peaceful settlement of disputes: the
General Assembly Manila Declaration on the Peaceful
Settlement of International Disputes of 1982 (resolution
37/10, annex) and the 1988 Declaration on the Prevention
and Removal of Disputes and Situations Which May
Threaten International Peace and Security and on the
Role of the United Nations in this Field (resolution
43/51, annex). We could also mention resolution 47/120,
entitled “An Agenda for Peace”, drawn up following
the summit meeting of the Security Council in January
1992 convened to establish a doctrine of preventive
diplomacy in order to anticipate crises or to facilitate
their settlement through the mechanisms of good offices, mediators and special envoys of the Secretary-
General supported by the Mediation Support Unit.
In that context, the Government of the Central
African Republic welcomes the African Union’s
launching of the African Solidarity Initiative in July. Its
aim is to mobilize contributions of all kinds in support of
the various reconstruction phases in African countries
emerging from conflict. Post-conflict reconstruction is
complex and requires short-, medium- and long-term
programmes to prevent violence from escalating and
the reoccurrence of violent conflict and to strengthen
and consolidate a lasting peace.
Under the presidency of President Bozizé, the
Central African Republic, a post-conflict country that
owes much to the virtues of dialogue, quickly noted
the significance of such a tool in the prevention and
settlement of national crises. In that regard, I would
like to draw the international community’s attention to
the fact that the Central African Government has made
the issue of mediation a priority concern in its work
plan. To that end, it established the National Mediation
Council.
We should perhaps go further in establishing
civilian mediation bodies for the restoration of peace,
whose members would be charged with visiting the
warring parties in order to establish dialogue between
them and to help them to settle their disputes through
peaceful means.
The Central African Republic affirms that there
can be no rule of law without respect for and the
promotion of rights and freedoms, including that of
religion, which should be practiced without extremism,
the consequences of which often lead to a clash of
civilizations. Regional and international meetings have
taken place in the context of the dialogue of civilizations.
However, violence and intolerance continue to affect
social relations.
This is the place to express to the American
people the sincere condolences of the Central African
Government over the attacks on the United States
consulate in Benghazi, which led to the death of
innocent victims.